Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20120176953 to Chao et al.
Chao et al disclose in Figures 1-5 a method at a content provider node (IMS-CN, which acts as a content provider; Section 0050) in a communication network which comprises the content provider node and a broadcast-multicast service node (BM-SC), wherein the content provider node needs to deliver a message to a group of user equipments (UEs) via the broadcast-multicast service node (IMS-CN needs to transmit a message to a group of UEs via BM-SC), the method comprising:
Obtaining one or more group identifiers (IP multicast address, CGI of the serving cell, and the IMS session ID).  S102: IMS CN determines UEs which are members of the multicast group.  S103: IMS-CN determines the location of all of the UEs of the multicast group.  IMS-CN determines the IP multicast address, CGI of the serving cell, and the IMS session ID of the multicast group.
Sending the one or more group identifiers to the broadcast-multicast service node.  S104: IMS-CN sends a message to BM-SC to convey MBMS control information for multicast group management. The MBMS control information includes the IP multicast address, cell CGI list, and the IMS session ID.  The IP multicast address is used to identify the MBMS user service; so, the IP multicast address is a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al.
Referring to claim 2, Chao et al disclose in Figures 1-5 wherein the one or more group identifiers are to be used by the broadcast-multicast service node … for a filtering purpose.  The IP multicast address is used to identify the MBMS user service; so, the IP multicast address is a claimed “used … for a filtering purpose” since it is used to identify the MBMS user service, and to filter out other MBMS user services.  The BM-SC converts the received cell CGI list into a Service Area (SA) list so that the multicast message is only distributed to MBMS users only in the multicast service area; so, the cell CGI list is also a 
Chao et al do not disclose wherein the one or more group identifiers are to be used by the broadcast-multicast service node in service announcement information for a filtering purpose.
Willig et al disclose in Section 0006 wherein BM-SC sends multicast messages to UEs of a multicast group wherein the multicast messages are provided by a content provider.  BM-SC provides service announcements to UEs to indicate that the UE is a member of the multicast group.  The service announcements include information such as multicast service identifier, IP multicast addresses, time of transmission, and media descriptions (claimed “group identifiers”) that a UE needs to join a multicast session.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more group identifiers are to be used by the broadcast-multicast service node in service announcement information for a filtering purpose.  One would have been motivated to do so since BM-SC sends a service announcement to UEs to indicate group information of UEs of a multicast group can receive multicast messages.
Referring to claim 3, Chao et al disclose in Figures 1-5 wherein the one or more group identifiers are sent during the content provider node creates a service with the broadcast-multicast service node and/or during the content provider node creates a session with the broadcast-multicast service node and/or during the content provider node modifies the session (not in reference; claim is in “and/or” 
Referring to claim 19, Chao et al disclose in Figures 1-5 a method at a user equipment (UE), comprising: 
… wherein the one or more group identifiers (IP multicast address, CGI of the serving cell, and the IMS session ID) is received by the broadcast-multicast service node (BM-SC) from a content provider node (IMS CN, which acts as a content provider; Section 0050).  S102: IMS CN determines UEs which are members of the multicast group.  S103: IMS-CN determines the location of all of the UEs of the multicast group.  IMS-CN determines the IP multicast address, CGI of the serving cell, and the IMS session ID of the multicast group. S104: IMS-CN sends a message to BM-SC to convey MBMS control information for multicast group management. The MBMS control information includes the IP multicast address, cell CGI list, and the IMS session ID.  The IP multicast address is used to identify the MBMS user service; so, the IP multicast address is a claimed “group identifier” since it is used to identify the MBMS user service.  The BM-SC converts the received cell CGI list into a Service Area (SA) list so that the multicast message is 
Receiving a group message based on the one or more group identifiers.  BM-SC sends the multicast message to UEs of the multicast group according to the IP multicast address, CGI of the serving cell, and the IMS session ID.  Refer to Sections 0041-0130.
Chao et al do not disclose … receiving service announcement information including one or more group identifiers from a broadcast-multicast service node, wherein the one or more group identifiers is received by the broadcast-multicast service node from a content provider node.
Willig et al disclose in Section 0006 wherein BM-SC sends multicast messages to UEs of a multicast group wherein the multicast messages are provided by a content provider.  BM-SC provides service announcements to UEs to indicate that the UE is a member of the multicast group.  The service announcements include information such as multicast service identifier, IP multicast addresses, time of transmission, and media descriptions (claimed “group identifiers”) that a UE needs to join a multicast session.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving service announcement information including one or more group identifiers from a broadcast-multicast service node, wherein the one or more group identifiers is received by the broadcast-multicast service node from a content provider node.  One .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al, and in further view of 20160072665 to Xia et al.
Referring to claim 4, Chao et al do not disclose wherein when the one or more group identifiers are sent during the content provider node creates the service with the broadcast-multicast service node, the one or more group identifiers are included in an update service request.
Xia et al disclose in Figures 1-14 wherein a content provider sends a MBMS session update to BM-SC to update a path for a multicast session/service and re-establish a path for the multicast session/service (claimed “when the one or more group identifiers are sent during the content provider node creates the service with the broadcast-multicast service node, the one or more group identifiers are included in an update service request”, wherein the content provider performs the claimed “creates the service” since content provider is re-establishing a path for the multicast session/service).  The MBMS session update includes information such as C-TEID and IP multicast addresses (claimed “group identifiers”).  Refer to Sections 0142, 0155, 0161, 0226, and 0281.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the one or more group identifiers are sent during the content provider node creates the service with the broadcast- multicast service node, the one or more group identifiers are included in an update service request.  One would have been motivated to do so so that the content provider can update multicast group parameters for a new multicast session/service.
Referring to claim 5, Chao et al do not disclose wherein when the one or more group identifiers are sent during the content provider node creates or modifies the session with the broadcast-multicast service node, the one or more group identifiers are included in an update session request.
when the one or more group identifiers are sent during the content provider node creates or modifies the session with the broadcast-multicast service node, the one or more group identifiers are included in an update session request”, wherein the content provider performs the claimed “creates or modifies the session” since content provider is re-establishing a path for the multicast session/service so content provider is creating a new path for the multicast session/service and also is modifying the multicast session/service by providing a new path).  The MBMS session update includes information such as C-TEID and IP multicast addresses (claimed “group identifiers”).  Refer to Sections 0142, 0155, 0161, 0226, and 0281.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the one or more group identifiers are sent during the content provider node creates or modifies the session with the broadcast-multicast service node, the one or more group identifiers are included in an update session request.  One would have been motivated to do so so that the content provider can update multicast group parameters for a new multicast session/service.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20170374581 to Dao et al.
	Referring to claim 8, Chao et al disclose in Figures 1-5 wherein … the broadcast-multicast service node comprises Broadcast-Multicast Service Centre (BM-SC).  Refer to Sections 0041-0130.
Chao et al do not disclose wherein the content provider node comprises a network exposure node …
Dao et al disclose in Sections 0009, 0096, 0097, and 0108 wherein a content provider can access data provided by a NEF or SCEF.  So, a content provider can be a claimed “network exposure node” since a content provider provides access to a NEF or SCEF.  Therefore, it would have been obvious to one of wherein the content provider node comprises a network exposure node … One would have been motivated to do so since a content provider can be network exposure node providing NEF or SCEF, thereby making the system more flexible.
	Referring to claim 9, Chao et al do not disclose wherein the network exposure node comprises NEF or SCEF.
Dao et al disclose in Sections 0009, 0096, 0097, and 0108 wherein a content provider can access data provided by a NEF or SCEF.  So, a content provider can be a claimed “network exposure node” since a content provider provides access to a NEF or SCEF.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the network exposure node comprises NEF or SCEF.  One would have been motivated to do so since a content provider can be network exposure node providing NEF or SCEF, thereby making the system more flexible.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al, and in further view of U.S. Publication No. 20170238148 to Kolan et al.
Referring to claim 10, Chao et al do not disclose wherein a service announcement mode is set to SACH, the broadcast-multicast service node uses the one or more group identifiers during user service announcement.
Willig et al disclose in Section 0006 wherein BM-SC sends multicast messages to UEs of a multicast group wherein the multicast messages are provided by a content provider.  BM-SC provides service announcements to UEs to indicate that the UE is a member of the multicast group.  The service announcements include information such as multicast service identifier, IP multicast addresses, time of transmission, and media descriptions (claimed “group identifiers”) that a UE needs to join a multicast the broadcast-multicast service node uses the one or more group identifiers during user service announcement”).  Also, Kolan et al disclose in Sections 0071, 0118, and 0135 that service announcements from BM-SC are sent on a SACH (claimed “a service announcement mode is set to SACH”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a service announcement mode is set to SACH, the broadcast- multicast service node uses the one or more group identifiers during user service announcement.  One would have been motivated to do so since BM-SC sends a service announcement to UEs to indicate group information of UEs of a multicast group can receive multicast messages and since service announcements are sent on SACH.
Referring to claim 11, Chao et al disclose in Figures 1-5 a method at a broadcast-multicast service node (BM-SC), … , the method comprising:
Receiving one or more group identifiers (IP multicast address, CGI of the serving cell, and the IMS session ID) from a content provider node (IMS CN, which acts as a content provider; Section 0050).
S102: IMS CN determines UEs which are members of the multicast group.  S103: IMS-CN determines the location of all of the UEs of the multicast group.  IMS-CN determines the IP multicast address, CGI of the serving cell, and the IMS session ID of the multicast group. S104: IMS-CN sends a message to BM-SC to convey MBMS control information for multicast group management. The MBMS control information includes the IP multicast address, cell CGI list, and the IMS session ID.  The IP multicast address is used to identify the MBMS user service; so, the IP multicast address is a claimed “group identifier” since it is used to identify the MBMS user service.  The BM-SC converts the received cell CGI list into a Service Area (SA) list so that the multicast message is only distributed to MBMS users only in the multicast service area; so, the cell CGI list is also a claimed “group identifier” since it is used to distribute the multicast message to MBMS users only in the multicast service area.  The IMS session ID is used as an index for the ongoing MBMS bearer so as to prevent an irrelevant UE from receiving the multicast 
Sending … to one or more user equipments (UEs).  BM-SC sends the multicast message to UEs of the multicast group according to the IP multicast address, CGI of the serving cell, and the IMS session ID.  Refer to Sections 0041-0130.
	Chao et al do not disclose a method at a broadcast-multicast service node, wherein a service announcement mode is set to SACH, the method comprising: … , sending service announcement information including the one or more group identifiers to one or more user equipments.
Willig et al disclose in Section 0006 wherein BM-SC sends multicast messages to UEs of a multicast group wherein the multicast messages are provided by a content provider.  BM-SC provides service announcements to UEs to indicate that the UE is a member of the multicast group.  The service announcements include information such as multicast service identifier, IP multicast addresses, time of transmission, and media descriptions (claimed “group identifiers”) that a UE needs to join a multicast session (claimed “sending service announcement information including the one or more group identifiers to one or more user equipments”).  Also, Kolan et al disclose in Sections 0071, 0118, and 0135 that service announcements from BM-SC are sent on a SACH (claimed “service announcement mode is set to SACH”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving service announcement information including one or more group identifiers from a broadcast-multicast service node, wherein the one or more group identifiers is received by the broadcast-multicast service node from a content provider node.  One would have been motivated to do so since BM-SC sends a service announcement to UEs to indicate 
Referring to claim 12, Chao et al disclose in Figures 1-5 wherein the one or more group identifiers are received during the content provider node creates a service with the broadcast-multicast service node and/or during the content provider node creates a session with the broadcast-multicast service node and/or during the content provider node modifies the session (not in reference; claim is in “and/or” form and only requires one of the limitations).   S102: IMS CN determines UEs which are members of the multicast group.  S103: IMS-CN determines the location of all of the UEs of the multicast group.  IMS-CN determines the IP multicast address, CGI of the serving cell, and the IMS session ID of the multicast group. S104: IMS-CN sends a message to BM-SC to convey MBMS control information for multicast group management. The MBMS control information includes the IP multicast address, cell CGI list, and the IMS session ID.  So, the steps of Figure 3 and Figure 5 disclose the steps of IMS-CN establishing a session with BM-SC: when estalibhsing a session with BM-SC, IMS CN sends to BM-SC a message including the IP multicast address, cell CGI list, and the IMS session ID (claimed “the one or more group identifiers are sent during the content provider node creates a service with the broadcast-multicast service node” and claimed “during the content provider node creates a session with the broadcast-multicast service node”; also the session established by IMS-CN provides a MBMS service so a claimed “session” and a claimed “service” is created).  Refer to Sections 0041-0130.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al in view of U.S. Publication No. 20170238148 to Kolan et al, and in further view of U.S Publication No.  20160072665 to Xia et al.
wherein when the one or more group identifiers are received during the content provider node creates the service with the broadcast- multicast service node, the one or more group identifiers are included in an update service request.
Xia et al disclose in Figures 1-14 wherein a content provider sends a MBMS session update to BM-SC to update a path for a multicast session/service and re-establish a path for the multicast session/service (claimed “when the one or more group identifiers are sent during the content provider node creates the service with the broadcast-multicast service node, the one or more group identifiers are included in an update service request”, wherein the content provider performs the claimed “creates the service” since content provider is re-establishing a path for the multicast session/service).  The MBMS session update includes information such as C-TEID and IP multicast addresses (claimed “group identifiers”).  Refer to Sections 0142, 0155, 0161, 0226, and 0281.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the one or more group identifiers are sent during the content provider node creates the service with the broadcast- multicast service node, the one or more group identifiers are included in an update service request.  One would have been motivated to do so so that the content provider can update multicast group parameters for a new multicast session/service.
Referring to claim 14, Chao et al do not disclose wherein when the one or more group identifiers are received during the content provider node creates the session with the broadcast- multicast service node, the one or more group identifiers are included in an update session request.
Xia et al disclose in Figures 1-14 wherein a content provider sends a MBMS session update to BM-SC to update a path for a multicast session/service and re-establish a path for the multicast session/service (claimed “when the one or more group identifiers are sent during the content provider node creates the session with the broadcast-multicast service node, the one or more group identifiers are included in an update session request”, wherein the content provider performs the claimed “creates the session” since content provider is re-establishing a path for the multicast session/service so content provider is creating a new path for the multicast session/service).  The MBMS session update includes information such as C-TEID and IP multicast addresses (claimed “group identifiers”).  Refer to Sections 0142, 0155, 0161, 0226, and 0281.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein when the one or more group identifiers are received during the content provider node creates the session with the broadcast- multicast service node, the one or more group identifiers are included in an update session request.  One would have been motivated to do so so that the content provider can update multicast group parameters for a new multicast session/service.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al in view of U.S. Publication No. 20170238148 to Kolan et al, and in further view of U.S. Publication No. 20170374581 to Dao et al.
Referring to claim 17, refer to the rejection of claim 8.
Referring to claim 18, refer to the rejection of claim 9.
Claims 21 -22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120176953 to Chao et al in view of U.S. Publication No. 20120250503 to Willig et al, and in further view of U.S. Publication No. 20170374581 to Dao et al.
Referring to claim 17, refer to the rejection of claim 8.
Referring to claim 18, refer to the rejection of claim 9.
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20150156249 to Draznin et al disclose in Figures 1-9 wherein a content provider provides multicast data to BMSC, and BMSC forwards the multicast data to certain users based on a table that indicates multicast data and corresponding groups of users.  Refer to Sections 0012-0087.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 15, 2022